Citation Nr: 1731175	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for acute lymphocytic leukemia (ALL), to include residuals, to include as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from March 1982 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim of entitlement to service connection for ALL.  Jurisdiction has since been transferred to the RO in Hartford, Connecticut.  

This case was previously before the Board in March 2016 and was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

After reviewing the claims file, the Board finds that additional development is necessary.  In March 2016, the Board remanded the claim to obtain an advisory opinion from VA's Under Secretary for Health in accordance with 38 C.F.R. § 3.311(c), to address whether the Veteran's ALL is related to his in-service exposure to radiation.  An advisory opinion was obtained from the Director of the Post-9/11 Era Environmental Health Service, on behalf of the Under Secretary for Health, in February 2017 that concluded it was unlikely that ALL was caused by exposure to ionizing radiation during service.  In a March 2017 letter, the Director of Compensation Service relied in part on the February 2017 opinion and found that there was no reasonable possibility that the Veteran's ALL was the result of exposure to ionizing radiation during service.  
However, the advisory opinions did not directly address the Veteran's exposure to electromagnetic fields.  In a May 2017 statement, the Veteran's representative asserted that as the Veteran was a Nuclear Trained Electrician's Mate in the Navy, the Veteran was routinely exposed to low level electromagnetic fields.  An article submitted by the Veteran's representative, "Leukemia in US Navy Enlisted Personnel," states that, "A number of recent studies have suggested that occupational or environmental exposure to strong electromagnetic fields may increase the risk of leukemia."  The article noted that "Only one occupation, electrician's mate, emerged with statistically significant excess risk of leukemia in this study.  This finding is intriguing since several studies have shown an excess risk of leukemia associated with exposure to electromagnetic fields."  In the March 2016 remand, the Board specifically noted this finding.  However, the advisory opinion obtained did not specifically address the Veteran's exposure to electromagnetic fields.

The Veteran has asserted that he has ALL due to exposure to ionizing radiation, low level electromagnetic fields, and/or a combination of the two.  There is no VA opinion of record addressing whether the Veteran's ALL is related to his exposure to low level electromagnetic fields in service.  The Veteran's DD Form 214 indicates he trained as an Electrician's Mate and worked as a submarine nuclear propulsion plant operator, electrical, for more than four years.  The Board finds that in light of the article indicating a possible link between exposure to low level electromagnetic fields and leukemia, a VA opinion must be obtained addressing the etiology of the Veteran's ALL, including due to exposure to low level electromagnetic fields.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Additionally, the Board finds the Under Secretary for Benefits opinion relied on a February 2017 opinion from the Director, Post 9/11 Era Environmental Health Service, which was inadequate.  The February 2017 opinion did not specifically discuss exposure to low level electromagnetic fields along with the established low dose assessment of radiation of 0.464 rem.  Therefore, the claim must also be remanded for a new advisory opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the electronic claims file to a VA clinician of appropriate expertise to provide an opinion as to the nature and etiology of the Veteran's ALL.  

The Veteran should only be scheduled for an examination if it is deemed necessary by the clinician providing the opinion.

The VA clinician should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ALL is related to service, to include his in-service exposure to electromagnetic fields while working as a submarine nuclear propulsion plant operator, electrical, and training as an electrician's mate.

The clinician should review the articles in the electronic claims file, including "Leukemia in US Navy Enlisted Personnel," which indicates electrician's mates had a statistically significant risk of leukemia and studies have shown an excess risk of leukemia associated with exposure to electromagnetic fields.  

The VA clinician must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Refer the case to VA's Under Secretary for Benefits in order to obtain an advisory opinion from VA's Under Secretary for Health in accordance with 38 C.F.R. § 3.311(c) (2016).  Arrange for the VA Chief Public Health and Environmental Hazards Officer, or any other appropriate VA official, to review the claims file and provide an opinion addressing whether, based on the nature and location of the Veteran's service as described in his service personnel records is it at least as likely as not (a 50 percent or greater probability) that the Veteran's ALL is related to his in-service exposure to radiation and/or electromagnetic fields.  This review should include consideration of the articles, including "Leukemia in US Navy Enlisted Personnel," which addresses exposure to ionizing radiation and electromagnetic fields.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014). 



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




